Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan Schiavelli on 7/22/2021.

The application has been amended as follows: 

	In claim 1, line 6, replace “between 2 and 30 (upper limit excluded)” with:--at least 2 and less than 30--; in line 8, delete “(expressed in %)” as redundant.
	In claim 8, line 3, delete “, M preferably being sodium”
	In claim 10, lines 2-3, delete “and advantageously for less than 2 hours”.
	In claim 11, lines 3-5, delete “, preferably in an amount between 0.01% and 10% by weight relative to the total weight of the sources of SiO2 and Al2O3 considered in their anhydrous form present in said mixture”.
	In claim 18, line 2, delete “preferably”.
	In the last line of the Abstract, delete “Figure 1 to be published.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The instant claims are drawn to a method of making a zeolite composite material and the composite material formed thereby.  The prior art fails to teach a process including the combination of the recited organonitrogen compounds  and the mixture of high and low silica FAU zeolite starting materials in proportions yielding the required value of PZE between 3250 and 7200.  There is no evidence of record that suggests the resulting composite may be formed in any other manner.  US 2018/0093897 teaches a process wherein a hydrothermal reaction using a different structure directing agent and a PZE of 3000-3200 results in a pure AFX material rather than a composite.  Table 5 of Boruntea et al disclose a single BEA/AFX mixed material made by a substantially different process using only low silica CHA as a starting material.  The reaction conditions taught by Boruntea et al teach away from the instant claims in that they teach processes employing a CHA starting material, a low silica starting mixture and a more amorphous source of silica and alumina drive formation of BEA rather than pure AFX.  (See Figure 14, for example).  There is no evidence to support a finding that the mixture of the second to last example of Table 5 has a XRD pattern similar to the instant invention or includes 30-90% AFX structure and 10-70% BEA structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732